        Case 7:20-cv-00092-HL-TQL Document 8 Filed 10/08/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

JOSEPH I. KISER,                 :
                                 :
                 Petitioner,     :
                                 :
           v.                    :
                                 :                 No. 7:20-cv-00092-HL-TQL
ASHLEY PAULK,                    :
                                 :
                 Respondent.     :
                                 :
_________________________________:

                                          ORDER

       Petitioner Joseph I. Kiser filed a petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 when he was a pretrial detainee in the Lowndes County Jail in Valdosta, Georgia.

Pet. for Writ of Habeas Corpus., ECF No. 1. He also moved for leave to proceed in forma

pauperis.   Mot. for Leave to Proceed In Forma Pauperis, ECF No. 2.               Thereafter,

Petitioner was ordered to file a certified copy of his prison trust fund account statement so

that the Court could properly evaluate his motion to proceed in forma pauperis. Order,

ECF No. 4. Petitioner was given twenty-one days to comply and was cautioned that his

failure to do so could result in the dismissal of this action. Id.

       Petitioner did not file his account statement within the allotted time. As a result,

he was ordered to show cause why this action should not be dismissed for failure to file his

account statement. Order to Show Cause, ECF No. 5. The order to show cause, sent to

Petitioner at the Lowndes County Jail, was subsequently returned to this Court as

undeliverable. Mail Returned, ECF No. 6. Petitioner’s failure to keep the Court apprised
        Case 7:20-cv-00092-HL-TQL Document 8 Filed 10/08/20 Page 2 of 3




of his current address constitutes a failure to prosecute this action, which may be grounds

for dismissing an action.

       Nevertheless, a review of the Georgia Department of Corrections Inmate Search

suggested that Petitioner had been transferred to the Berrien County Jail. Thus, the order

to show cause (ECF No. 5) and a new order to show cause were forwarded to Petitioner at

the Berrien County Jail. Order, ECF No. 7.

       The new order to show cause noted that, insofar as Petitioner was no longer being

detained in the Lowndes County Jail, the petition, which sought release based on that jail’s

failure to protect detainees from COVID-19, may be moot. See id. Therefore, Petitioner

was ordered to show cause why this petition should not be dismissed based on Petitioner’s

failure to file his account statement, his failure to keep the Court apprised of his current

address, or mootness. Petitioner was given twenty-one days to respond and was cautioned

that his failure to do so would result in the dismissal of this petition.

       More than twenty-one days have now passed since entry of the new order to show

cause, and Petitioner has not filed a response to that order. Thus, because Petitioner has

failed to respond to this Court’s orders or to otherwise prosecute his case, this action is

DISMISSED WITHOUT PREJUDICE.                       See Fed. R. Civ. P. 41(b); Brown v

Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The court

may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure to

obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch.

Dist., 570 F.2d 541, 544 (5th Cir. 1978)).
                                               2
Case 7:20-cv-00092-HL-TQL Document 8 Filed 10/08/20 Page 3 of 3




SO ORDERED, this 8th day of October, 2020.



                              s/ Hugh Lawson
                              HUGH LAWSON, SENIOR JUDGE




                                3
